 Case 1:17-cr-00270-LO Document 48 Filed 10/23/20 Page 1 of 1 PageID# 234




                    IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


UNITED STATES OF AMERICA


               V.                                     No. i:17-CR-270(LO)

AHMED AMEER MINNI,et al,
               Defendants.

                                             ORDER


         Good cause having been shown, the Government's Motion for Certilled Copies of Arrest

Warranls is GRANTED,and it is hereby

         ORDERED that the District Clerk's OITk   e is directed to provide certified copies of the

arrest warrants to the U.S. Attorney's Office as i ceded to effect the foreign transfer of custody of

the defendants to tlie United States Government    nd to secure their appearance in this District.


                                                      HON. LIAM Q^^^ADY
                                                      United Stales District Judge

Dated:
Alexandria, Virginia
